Citation Nr: 1218858	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  07-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, prior to April 1, 2009. 

2. Entitlement to an initial rating in excess of 20 percent for left knee instability, prior to April 1, 2009. 

3. Entitlement to an evaluation in excess of 30 percent for a left knee disability, as of April 1, 2009.

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals of a left knee injury and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective September 27, 2006.  In a July 2007 rating decision, the RO continued the 10 percent rating, and granted a separate 20 percent rating for instability of the left knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective September 27, 2006.  In an April 2009 rating decision, the RO discontinued the 10 and 20 percent ratings, and instead granted a single, 30 percent rating, for degenerative joint disease of the left knee.  

In July 2009, the Board remanded the issues on appeal in order to have the issues referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service, for consideration under the extra-schedular principles of 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Of record is a decision, dated in November 2009, rendered by the Director of the C&P Service, regarding an extraschedular evaluation for the Veteran's service-connected left knee disability.  The Board is therefore satisfied there has been substantial compliance with the remand directives set out in July 2009.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to a schedular and extraschedular rating, in excess of 30 percent for left knee degenerative joint disease, as of April 1, 2009, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to April 1, 2009, the Veteran's left knee degenerative joint disease was manifested by complaints of left knee pain, stiffness, and weakness, and objective evidence of limitation of left knee motion with pain on motion. 

2. Prior to April 1, 2009, the Veteran's left knee instability was manifested by complaints of giving way and instability, but no episodes of dislocation, subluxation, or locking, and evidence of a 10 degree varus deformity of the left knee; the left knee is not more than moderately impaired by reason of instability.

3. Prior to April 1, 2009, the applicable rating criteria for limitation of motion of the knee and for instability of the knee reasonably describe the disability picture of the Veteran's service-connected left knee disability; the evidence does not show marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence that would render impractical the application of the regular schedular standards to warrant assigning initial higher ratings, on an extra-schedular basis. 


CONCLUSIONS OF LAW

1. Prior to April 1, 2009, the criteria for an initial rating in excess of 10 percent, for left knee degenerative joint disease, have not been met.  38 U.S.C.A. 1155, 5107(a) (West. 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011). 

2. Prior to April 1, 2009, the criteria for an initial rating, in excess of 20 percent, for left knee instability, have not been met.  38 U.S.C.A. 1155 , 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

3. Prior to April 1, 2009, the criteria for an initial rating higher than 10 percent for left knee degenerative joint disease and an initial rating higher than 20 percent for left knee instability, on an extraschedular basis, pursuant to 38 C.F.R. § 3.321, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and VA bears the burden of proving such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).   The U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2006 that that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial compensable rating) is a downstream issue from that of service connection (for which the October 2006 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, a July 2007 statement of the case (SOC) properly provided him notice of the criteria for rating a left knee disability, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Additionally, in the October 2006 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran for the time period prior to April 1, 2009.  In addition, the Veteran underwent VA examinations in November 2006 and in May 2007, to assess the severity of his service-connected left knee disability.  Each of these VA examinations included a review of the claims folder and a history obtained from the Veteran, and objective findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in November 2006, the Veteran complained of constant pain and stiffness in the left knee, that had progressively worsened.  He needed no assistive devices for walking, but had functional limitations with standing and walking and was only able to stand up for one hour and walk for 1/4 mile.  With regard to knee joint symptoms, he reported having pain, stiffness, and weakness, but denied deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or flare-ups.  He had a normal gait, and there was no evidence of abnormal weight bearing.  Range of motion of the left knee was from 0 to 110 degrees, with no pain and no additional limitation of motion on repetitive use.  He had guarding of movement of the left knee.  An x-ray showed postsurgical changes of the left knee in addition to vascular surgical changes and moderate osteoarthritis.  The diagnosis was residuals of surgery, left knee, with significant occupational effects and some severe effects on daily activities.  It was noted that he was a mechanic.  The examiner opined that pain was the major functional limitation of the left knee joint.  

VA treatment records showed that in March 2007 the Veteran was seen for follow-up visit and at that time he reported that his knee pain was "well controlled".  

On VA examination in May 2007, it was noted that the course of the Veteran's left knee degenerative joint disease, since onset in 1971, was intermittent with remissions.  His left knee joint symptoms included giving way, instability, pain, stiffness, and weakness, but no episodes of dislocation, subluxation, or locking.  It was noted that he had repeated effusion of the left knee, and weekly moderate flare-ups of joint disease.  There was also inflammation and tenderness of the left knee joint.  He complained that his left leg was "bowing" inward.  He had an antalgic gait.  Range of motion of the left knee was from 0 to 120 degrees, and with pain from 80 to 120 degrees.  There was limitation of motion to 80 degrees with repetitive use, due to pain.  Examination of the left knee revealed he had crepitus and painful movement, but no grinding, instability, or patellar or meniscus abnormality.  It was noted that there was a 10 degree varus deformity of the left knee.  The diagnosis was degenerative joint disease of the left knee, with significant occupational effects due to pain.  It was noted that he worked at an auto center.  

In a decision, dated in November 2009, the Director of C&P Service essentially concluded that the evidence of record did not establish that the Veteran's service-connected left knee disability was manifested by symptomatology productive of marked impairment of normal employability, nor does the degenerative joint disease of the left knee require frequent hospitalization such as to render impractical the application of the regular schedular standards.  The Director of C&P Service concluded that entitlement to an extraschedular evaluation for the Veteran's service-connected left knee disability was not established under 38 C.F.R. § 3.321(b)(1).

III. Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In a July 1997 opinion, the VA General Counsel concluded that a claimant who had arthritis and instability of the knee may be rated separately under Diagnostic Codes (DCs) 5003 and 5257, and that evaluation of knee dysfunction under both of these codes would not amount to pyramiding under 38 C.F.R. 4.14.  However, it was noted that a separate rating must be based on additional disability.  Where a knee disorder is already rated under DC 5257, the veteran must also exhibit limitation of motion under DCs 5260 or 5261 in order to obtain the separate rating for arthritis.  VAOPGCPREC 23-97, July 1, 1997.  The Board notes that the Veteran's service-connected left knee disability has been assigned separate ratings, as contemplated by the aforementioned VA General Counsel opinions. 

1. Left Knee Degenerative Joint Disease

Effective prior to April 1, 2009, the Veteran's service-connected left knee degenerative joint disease was assigned a 10 percent rating pursuant to DC 5003.  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Full range of motion of the knee is from 0 degrees to 140 degrees in flexion and extension.  38 C.F.R. 4.71, Plate II. 

The appropriate diagnostic codes for range of motion of the knee are DCs 5260 and 5261.  DC 5260 provides that a 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is assigned when flexion of the leg is limited to 30 degrees.  A 30 percent rating is assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. 4.71a, DC 5260.  

Pursuant to DC 5261, a 10 percent rating is assigned when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  38 C.F.R. 4.71a, DC 5261. 

Prior to April 1, 2009, the objective medical evidence of records shows that the portion of the Veteran's left knee disability encompassing arthritis was primarily manifested by complaints of constant pain, stiffness, and weakness, with objective evidence of no more than slight limitation of motion.  On VA examination in November 2006, range of motion of the left knee was from 0 to 110 degrees, with no pain, and on VA examination in May 2007, range of motion of the left knee was from 0 to 120 degrees, with pain from 80 to 120 degrees.  

Based on the objective medical evidence of record, the Board concludes that a rating in excess of 10 percent for the degenerative joint disease portion of the Veteran's service-connected left knee disability is not warranted.  The objective findings do not show that the left knee extension is limited to 15 degrees, or that left knee flexion is limited to 30 degrees, even when loss of knee function, due to the cited complaints, is factored into the equation.  In that regard, the Board has considered whether any of the DeLuca factors or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so as to warrant any higher ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record reflects that the Veteran has reported ongoing left knee pain, and the VA examiner in 2006 opined that pain was the major functional limitation of the left knee joint.  Also, on the VA examination in 2007, his limitation of left knee motion was limited to 80 degrees, with repetitive use, due to pain.  The Board also notes that the course of the Veteran's left knee degenerative joint disease has been intermittent with remissions, and, at worst, his left knee disability was manifested by repeated effusion and weekly moderate flare-ups.  However, even considering his functional impairment due to pain and his flare-ups, the overall evidence fails to show that this has resulted in additional functional limitation such as to enable a finding that his left knee disability picture more nearly approximates a 20 percent rating under either DC 5260 or DC 5261.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, supra.  Thus a higher rating based on functional impairment is not warranted.  The Board therefore finds that prior to April 1, 2009, the Veteran's left knee degenerative joint disease, limitation of motion, and complaints of pain, even with consideration of DeLuca, 38 C.F.R. 4.40 and 4.45, warrant no more than the 10 percent rating currently assigned.  

Thus, based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected left knee degenerative joint disease.  The Board finds that the 10 percent rating assigned reflects the most disabling this disorder has been since September 27, 2006, the effective date of the grant of service connection and the assignment of the 10 percent rating.  Fenderson v. West, supra.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for left knee degenerative joint disease must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2. Left Knee Instability

Prior to April 1, 2009, the Veteran's left knee instability was assigned a 20 percent rating under DC 5257, which provides for a 20 percent rating for moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. 4.71a, DC 5257. 

Thus, in order to assign a higher rating for the service-connected left knee instability, prior to April 1, 2009, the evidence of record would require a showing of severe recurrent subluxation or lateral instability.  Id.  The competent medical evidence of record prior to April 1, 2009, showed that on the VA examination in 2006, the Veteran denied deformity, giving way, instability, episodes of dislocation or subluxation, or locking episodes, but he had guarding of movement of the left knee.  On VA examination in 2007, his left knee joint symptoms included giving way and instability, but no episodes of dislocation, subluxation, or locking, and examination of the left knee revealed crepitus, but no grinding or instability.  Thus, prior to April 1, 2009, while the Veteran has complained of left knee giving way and instability, no objective examinations have confirmed the presence of left knee instability.  Accordingly, based on the Veteran's subjective complaints and the objective findings, the Board concludes that no more than the currently assigned 20 percent rating for moderate recurrent subluxation or lateral instability is warranted pursuant to DC 5257.  In arriving at this conclusion the Board has considered the propriety of "staged ratings" as mandated by the Court in the case of Fenderson v. West, supra, but finds that at no time since September 2006 was this portion of the service-connected left knee disability more than 20 percent disabling. As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for the portion of his left knee disability manifested by instability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Extraschedular Consideration

In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; see also 38nd C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Previously, in the July 2009 remand, the Board remanded the issues on appeal to the RO via the AMC for referral to the Under Secretary for Benefits or the Director of C&P Service, for consideration of an extraschedular evaluation for the Veteran's service connection disorder left knee disability under the applicable extra-schedular principles of 38 C.F.R. § 3.321(b)(1).  

As the Board itself cannot assign an extraschedular rating in the first instance pursuant to 38 C.F.R. § 3.321(b), it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of C&P Service determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 88 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board.").

As noted above, in November 2009, the Director of C&P issued a decision and basically concluded that entitlement to an extraschedular evaluation for the Veteran's service-connected left knee disability was not established under 38 C.F.R. § 3.321(b)(1).  Although the report issued by the Director of C&P only listed the evidence of record dated from 1972 through 2007, the Director of C&P indicated that the Veteran's claims folder was reviewed.  In addition, the Director of C&P basically concluded that the evidence of record did not establish that the Veteran's service-connected left knee disability was manifested by symptomatology productive of marked impairment of normal employability, nor did his service-connected left knee disability require frequent hospitalization such as to render impractical the application of the regular schedular standards.  

On further review of the record, prior to April 1, 2009, the Board finds that the evidentiary record is consistent with the Director of C&P's November 2009 conclusions.  As explained above, the competent evidence of record does not show that assignment of a schedular rating in excess of 10 percent for left knee degenerative joint disease prior to April 1, 2009, and/or a schedular rating in excess of 20 percent for left knee instability prior to April 1, 2009, is warranted.  Moreover, the Board finds that the applicable rating criteria, as set out above, reasonably describe the Veteran's disability level and symptomatology due to his left knee disability, prior to April 1, 2009, and provide for a greater evaluation for more severe symptoms.  For these reasons, the disability picture due to the Veteran's service-connected left knee disability is adequately contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, also deemed adequate.  Further, the Board has determined that the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, supra, do not warrant the assignment of higher ratings based on functional loss caused by pain.  Even if it were determined that the rating schedule did not contemplate the disability picture at issue in this case, the Board finds that an extraschedular evaluation would still not be warranted because the evidence fails to show marked interference with employment in excess of that contemplated by the rating schedule and/or frequent periods of hospitalization and/or other evidence that would render impractical the application of the regular schedular standards.  

The Board recognizes that its July 2009 remand inherently, if not explicitly, included the finding that the rating schedule did not adequately account for the Veteran's level of disability, and that there was evidence of interference with employment, as such was the basis for referring the matter to the Director of C&P Service for extraschedular consideration.  However, crucially, this finding was only made with respect to the question of whether the threshold requirements identified in Thun for referral for extraschedular consideration had been met.  The Board is not bound by any finding made in the July 2009 remand.  To the contrary, the Court explicitly held in Anderson, that the initial finding with respect to meeting the steps of Thun, and thereby warranting referral, did not result in a final decision that was binding on the Board as to whether entitlement to an extraschedular evaluation was warranted.  See Anderson v. Shinseki, supra, at 427.  

Thus, for all the foregoing reasons, the Board finds that the criteria for assignment of an extraschedular evaluation for the Veteran's left knee disability, prior to April 1, 2009 and pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  Thun v. Peake, supra. 


ORDER

An initial rating in excess of 10 percent for left knee degenerative joint disease is denied, prior to April 1, 2009. 

An initial rating in excess of 20 percent for left knee instability is denied, prior to April 1, 2009. 


REMAND

1. Rating in Excess of 30 Percent, for a Left Knee Disability,
Effective As of April 1, 2009

Received from the Veteran in March 2010 was a statement (VA Form 21-4138) in which he indicated he had recently been treated at the Gene Taylor VA Clinic in Mount Vernon, Missouri for his left knee and had been told on March 11, 2010, by the VA doctor, that his left kneecap was "gone".  He reported he was referred to the orthopedic clinic at the Fayetteville VA Hospital and had an appointment in April 2010.  He requested these VA treatment records be obtain for use in his appeal. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these VA records cited above could be relevant to the Veteran's claim and are considered in the possession of VA adjudicators, on remand, complete and current treatment records from named VA facilities should be obtained.  38 U.S.C.A. § 5103A(b),(c). 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In light of the Veteran's statement submitted in March 2010, suggesting an increase in his left knee disability, and the passage of time since the last VA examination in 2009 assessing the severity of his left knee disability, on remand, a VA examination should be obtained to assess the current nature and severity of his left knee disability.

2. Entitlement to a TDIU Rating

As noted above, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The Veteran has essentially contended that due to his service-connected disabilities he has been unable to obtain or maintain employment.  In light of Rice v. Shinseki, supra, and the fact that the Veteran has not received appropriate notice regarding this issue, and that this issue is inextricably intertwined with the other issues on appeal, the Board finds that the claim for a TDIU rating must be remanded to the RO for further development.

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance and afford the Veteran the opportunity to submit additional argument and evidence on the claim.

2. Obtain from the Veteran the names and addresses of any and all medical care providers, VA and non-VA, who have treated him for his left knee disability, as of April 1, 2009.  With any assistance needed from the Veteran, obtain any such records.  This should specifically include obtaining pertinent treatment records from the Gene Taylor VA Clinic in Mount Vernon, Missouri, including from March 11, 2010, as well as any pertinent treatment records from the VA Hospital in Fayetteville, including from April 2010.  Negative replies should be requested.

3. Thereafter, schedule the Veteran for an examination to determine the nature and extent of the service-connected left knee disability.  The examiner should review the claims folder in conjunction with the examination, and note that such review was accomplished.  All necessary tests and studies should be conducted.  The examiner should fully describe the disability symptoms and impairment of the Veteran's left knee, and specifically note the presence or absence of instability and/or subluxation of the left knee, and if present, its degree of severity.  Range of motion testing and assessments of functional impairment due to pain on motion and use must be included.  If there is functional impairment due to pain, an assessment of the degree of impairment should be provided.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities alone (and without regard to age or nonservice-connected disabilities).  The examiner must explain the rationale for all opinions given.  If any requested opinions cannot be made without resort to mere speculation, the examiner should so state and explain why this is so.

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC), and be afforded the appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


